Case 8:20-cv-02333-VMC-TGW Document 49 Filed 08/16/21 Page 1 of 8 PageID 420




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   SFR SERVICES LLC a/a/o
   JOHN AND TANIS DEZAO,

         Plaintiff,

   v.                                    Case No. 8:20-cv-2333-VMC-TGW

   CASTLE KEY INDEMNITY COMPANY,

        Defendant.
   ______________________________/

                                   ORDER

         This matter comes before the Court upon consideration of

   Defendant Castle Key Indemnity Company’s Motion for Summary

   Judgment (Doc. # 44), filed on July 13, 2021. Plaintiff SFR

   Services, LLC failed to respond to the Motion and the time to

   respond has expired. The Motion is granted.

   I.    Background

         The home at 1971 Coconut Palm Cir, North Port, Florida,

   was built in 2001 and was subsequently purchased by John and

   Tanis Dezao. (Id. at Ex. C at 2). The tile roof is original.

   (Id. at McCann Aff. at ¶ 3 & Ex. 2 at 16). Castle Key insured

   the property under policy 971534055 for the term August 30,

   2017, through August 30, 2018. (Id. at Ex. C).

         Hurricane Irma occurred September 10, 2017. John Dezao

   did not observe any roof leaks or damage due to Hurricane


                                     1
Case 8:20-cv-02333-VMC-TGW Document 49 Filed 08/16/21 Page 2 of 8 PageID 421




   Irma. (Id. at John Dezao Dep. at 27:8-28:16). A tree fell,

   but it did not damage the home. Although it was undamaged by

   the storm, the Dezaos had their pool cage replaced. (Id. at

   27:8-28:8).

         Months later, in May 2018, the Dezaos reported a leak

   which occurred during a heavy rainstorm. They hired Suncastle

   Roofing to do repair work. (Id. at John Dezao Dep. at 12:3-

   13:18, 31:8-22). There have been no leaks since that repair

   work. (Id. at 39:3-6). The Dezaos reported a claim for the

   leak for which Castle Key paid $1,034 for interior damage

   caused by water. (Id. at 34:3-25).

         But, in September 2019 — over a year after the policy

   period had expired — they retained SFR, which is in the

   roofing business. SFR’s representative was a salesman named

   Thomas Kenney. (Id. at 51:6-53:17). On September 20, 2019,

   John Dezao made a claim for roof replacement for damage

   purportedly the result of Hurricane Irma. (Id. at 31:14-19).

         For its part, Castle Key retained Dennis McCann, PE, who

   inspected the roof on December 11, 2019, and observed no

   evidence of storm damage and no basis for replacing the roof.

   (Id. at McCann Aff. at ¶ 5 & Ex. 2). Specifically, McCann

   avers:




                                     2
Case 8:20-cv-02333-VMC-TGW Document 49 Filed 08/16/21 Page 3 of 8 PageID 422




         The roof displayed no damage caused by Hurricane
         Irma. There were no indications of wind as a
         causative factor. Rather, loose tiles and corner-
         cracked [tiles] are attributable to normal wear and
         tear expected over the life of the roof. Other
         observed conditions were the result mechanical
         loading and/or installation error, not storm
         damage.

   (Id. at ¶ 5). Castle Key denied the claim.

         SFR, to whom the Dezaos assigned their claim, then

   initiated this action in state court on August 26, 2020,

   asserting a claim for breach of contract against Castle Key.

   (Doc. # 1-1). Castle Key filed its answer in state court.

   (Doc. # 1-2). It then removed the case to this Court on

   October 5, 2020, based on diversity jurisdiction. (Doc. # 1).

   After removal, the Court entered its Case Management and

   Scheduling Order (Doc. # 12) and the case proceeded through

   discovery.

         Castle Key moved for summary judgment on July 13, 2021.

   (Doc. # 44). SFR failed to respond by the August 3, 2021,

   deadline set by Local Rule 3.01(c). Thus, the Motion is

   subject to treatment as unopposed.

   II.   Legal Standard

         Summary judgment is appropriate “if the movant shows

   that there is no genuine dispute as to any material fact and

   the movant is entitled to judgment as a matter of law.”         Fed.



                                     3
Case 8:20-cv-02333-VMC-TGW Document 49 Filed 08/16/21 Page 4 of 8 PageID 423




   R. Civ. P. 56(a). A factual dispute alone is not enough to

   defeat a properly pled motion for summary judgment; only the

   existence of a genuine issue of material fact will preclude

   a grant of summary judgment. Anderson v. Liberty Lobby, Inc.,

   477 U.S. 242, 247-48 (1986).

         An issue is genuine if the evidence is such that a

   reasonable jury could return a verdict for the non-moving

   party. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

   (11th Cir. 1996)(citing Hairston v. Gainesville Sun Publ’g

   Co., 9 F.3d 913, 918 (11th Cir. 1993)). A fact is material if

   it may affect the outcome of the suit under the governing

   law. Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

   1997). The moving party bears the initial burden of showing

   the court, by reference to materials on file, that there are

   no genuine issues of material fact that should be decided at

   trial. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260

   (11th Cir. 2004)(citing Celotex Corp. v. Catrett, 477 U.S.

   317, 323 (1986)). “When a moving party has discharged its

   burden,   the   non-moving   party    must    then   ‘go   beyond   the

   pleadings,’ and by its own affidavits, or by ‘depositions,

   answers    to   interrogatories,      and    admissions    on   file,’

   designate specific facts showing that there is a genuine issue




                                     4
Case 8:20-cv-02333-VMC-TGW Document 49 Filed 08/16/21 Page 5 of 8 PageID 424




   for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

   593-94 (11th Cir. 1995)(quoting Celotex, 477 U.S. at 324).

         If there is a conflict between the parties’ allegations

   or evidence, the non-moving party’s evidence is presumed to

   be true and all reasonable inferences must be drawn in the

   non-moving party’s favor. Shotz v. City of Plantation, 344

   F.3d 1161, 1164 (11th Cir. 2003). If a reasonable fact finder

   evaluating the evidence could draw more than one inference

   from the facts, and if that inference introduces a genuine

   issue of material fact, the court should not grant summary

   judgment. Samples ex rel. Samples v. City of Atlanta, 846

   F.2d 1328, 1330 (11th Cir. 1988). But, if the non-movant’s

   response consists of nothing “more than a repetition of his

   conclusional    allegations,”    summary   judgment   is   not   only

   proper, but required. Morris v. Ross, 663 F.2d 1032, 1034

   (11th Cir. 1981).

         Finally, the Court “cannot base the entry of summary

   judgment on the mere fact that the motion was unopposed, but,

   rather, must consider the merits of the motion.” United States

   v. One Piece of Real Prop. Located at 5800 SW 74th Ave., Mia.,

   Fla., 363 F.3d 1099, 1101 (11th Cir. 2004). “Even in an

   unopposed motion [for summary judgment], . . . the movant is

   not absolve[d] . . . of the burden of showing that it is


                                     5
Case 8:20-cv-02333-VMC-TGW Document 49 Filed 08/16/21 Page 6 of 8 PageID 425




   entitled to a judgment as a matter of law, and the Court must

   still review the movant’s citations to the record to determine

   if there is, indeed, no genuine issue of material fact.”

   State Farm Mut. Auto. Ins. Co. v. First Care Sol., Inc., 232

   F. Supp. 3d 1257, 1262 (S.D. Fla. 2017)(citation and internal

   quotation marks omitted).

   III. Analysis

         Castle Key argues that summary judgment is appropriate

   because SFR cannot “show that the property was damaged by

   Hurricane Irma” and, thus, damaged during the policy period.

   (Doc. # 44 at 3). The Court agrees.

         Under   Florida   law,   “[t]he   elements   of   a   breach   of

   contract action are (1) a valid contract; (2) a material

   breach; and (3) damages.” Beck v. Lazard Freres & Co., LLC,

   175 F.3d 913, 914 (11th Cir. 1999). “[A]n insured seeking

   coverage pursuant to an ‘all risks’ policy must prove that a

   loss occurred to the property during the policy period.”

   Citizens Prop. Ins. Corp. v. Munoz, 158 So. 3d 671, 674 (Fla.

   2nd DCA 2014). As the policy period in this case lasted

   between August 30, 2017, to August 30, 2018 (Id. at Ex. C),

   Castle Key was only required to cover losses incurred during

   this period. And because the complaint alleges the roof damage

   was caused by Hurricane Irma in September 2017 (Doc. # 1-1 at


                                     6
Case 8:20-cv-02333-VMC-TGW Document 49 Filed 08/16/21 Page 7 of 8 PageID 426




   ¶ 12), SFR must show that there was damage to the roof caused

   by Hurricane Irma to establish its breach of contract claim.

         Based on the affidavit and expert report of McCann,

   however, no hurricane damage was present on the roof. (Doc.

   # 44 at McCann Aff. at ¶ 5 & Ex. 2). Rather, the “loose tiles

   and corner-cracked [tiles] are attributable to normal wear

   and tear expected over the life of the roof.” (Id. at ¶ 5).

   SFR has failed to respond to the Motion and has not presented

   any evidence that Hurricane Irma damaged the roof or that the

   roof was otherwise damaged during the policy period. Without

   any   evidence    to    dispute        McCann    and    Castle     Key’s    other

   evidence,   there      is   no    genuine       dispute   of     material    fact

   regarding whether the roof was damaged by Hurricane Irma

   during the policy period.

         Thus, summary judgment is granted in favor of Castle Key

   and against SFR.

         Accordingly, it is hereby

         ORDERED, ADJUDGED, and DECREED:

         Defendant   Castle         Key   Indemnity       Company’s    Motion    for

   Summary Judgment (Doc. # 44) is GRANTED. The Clerk is directed

   to enter judgment in favor of Castle Key Indemnity Company

   and against Plaintiff SFR Services, LLC. Thereafter, the

   Clerk is directed to CLOSE the case.


                                            7
Case 8:20-cv-02333-VMC-TGW Document 49 Filed 08/16/21 Page 8 of 8 PageID 427




         DONE and ORDERED in Chambers in Tampa, Florida, this

   16th day of August 2021.




                                     8
